Citation Nr: 1450683	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing before the Board in July 2012.  He subsequently withdrew his request in October 2012.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his schizophrenia began during service and has continued since service.  The Board remanded the Veteran's claim in October 2013 to provide the Veteran a VA examination to determine the current nature and etiology of the claimed schizophrenia.  The Board observed that the Veteran was diagnosed with chronic paranoid schizophrenia and a physician opined the Veteran was affected during his service which was evidenced by his prodromal symptoms during Navy service; however, the physician neither identified what symptoms formed the basis of his decision, nor provided a rationale for how he came to this conclusion.

On remand, the Veteran was provided a VA mental disorders examination in November 2013.  However, the Board finds this VA examination inadequate because no medical opinion was provided concerning the etiology of the current disability at issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).  Therefore, another remand is required.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the VA Medical Center in Tampa, Florida, and any associated outpatient clinics dated from April 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  Forward the claims file to the November 2013 VA examiner (or if unavailable, other appropriate medical practitioner) for a supplemental opinion.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner. Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  The examiner should then offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's schizophrenia had onset in service, or is otherwise related to his service.

In rendering the opinion, the examiner is asked to elicit information from the Veteran regarding the history of the claimed disability and fully consider his lay statements regarding the onset of the disability.

A complete rationale must be provided for all opinions expressed.

If additional examination of the Veteran is deemed necessary by the VA clinician in order to provide the requested opinion, such examination should be scheduled.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

